     Case: 1:05-cr-00931 Document #: 424 Filed: 04/12/21 Page 1 of 11 PageID #:7620




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

    UNITED STATES OF AMERICA
                                                   Case No. 05-CR-931-1
    v.
                                                   Judge Mary M. Rowland
    DAVID CONRAD




                        MEMORANDUM OPINION AND ORDER

         Defendant David Conrad seeks compassionate release pursuant to 18 U.S.C. §

3582(c)(1)(A)(i), citing the COVID-19 pandemic, his health risk, his conditions of

confinement, and his mother’s health. Dkt. 412. The government filed a response in

opposition to Conrad’s pro se motion. Dkt. 415. The Court also considers letters from

Conrad’s mother and his aunt and uncle. (Dkts. 421, 422). For the following reasons,

Conrad’s motion [412] is denied.

A. Background Facts 1

         In 2002, following an online investigation, law enforcement officers uncovered

several files of child pornography on Conrad’s computers. Dkt. 329 at 3. On February

5, 2010, a jury convicted Conrad on eight counts of possessing, transporting,

advertising, and distributing child pornography in violation of 18 U.S.C. §§

2251(c)(1)(A), 2251(d), 2252A(a)(1), 2252A(a)(2)(A), 2252A(a)(5)(B), 2252A(b)(1), and



1The Court provides a brief summary of the background facts here, however, a more fulsome
summary of the background can be found in the court’s opinion denying Conrad’s motion
pursuant to 28 U.S.C. § 2255. United States v. Conrad, 2014 WL 4783049 (N.D. Ill. Sept. 24,
2014), aff'd, 815 F.3d 324 (7th Cir. 2016), as amended (May 24, 2016).

                                                                                         1
     Case: 1:05-cr-00931 Document #: 424 Filed: 04/12/21 Page 2 of 11 PageID #:7621




2252A(b)(2). Id. at 1. Conrad was sentenced to 198 months’ imprisonment, below the

recommended guideline range of 360 months to life. Dkt. 335. He appealed the

conviction and sentence. Dkt. 336. On March 14, 2012, the Seventh Circuit affirmed

the judgment on both the conviction and sentence. United States v. Conrad, 673 F.3d

728 (7th Cir. 2012). On June 10, 2014, Conrad filed a § 2255 motion to vacate, set

aside, or correct his sentence challenging an underlying search and his sentence. Dkt.

409. The court denied Conrad’s motion at Conrad v. United States, 14-cv-4343, on

September 24, 2014. Dkt. 14. The Seventh Circuit affirmed the denial of habeas relief,

again approving of the sentence. Conrad v. United States, 815 F.3d 324 (7th Cir.

2016), as amended (May 24, 2016).

      Conrad is currently serving his 198-month sentence at FCI Fairton, a medium

security facility, in Fairton, New Jersey. According to the Bureau of Prisons (BOP)

website, his anticipated release date is October 22, 2025. 2

B. Analysis

      Under 18 U.S.C. § 3582(c)(1)(A), this Court may grant a defendant’s motion to

reduce his term of imprisonment after the defendant “has fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion

on the defendant’s behalf” or after 30 days have passed “from the receipt of such a

request by the warden of the defendant’s facility, whichever is earlier.” Id. Conrad

has exhausted here. See Dkt. 415 at 8.




2   See https://www.bop.gov/inmateloc/index.jsp (last visited April 6, 2021).

                                                                                      2
    Case: 1:05-cr-00931 Document #: 424 Filed: 04/12/21 Page 3 of 11 PageID #:7622




    Once the exhaustion requirement is met, the Court may reduce the defendant’s

term of imprisonment if the Court finds, as relevant here, that 1) “extraordinary and

compelling” reasons warrant a sentence reduction; 2) the reduction is consistent with

the factors in 18 U.S.C. § 3553(a); and 3) the reduction would be “consistent with

applicable policy statements issued by the Sentencing Commission.” 18 U.S.C. §

3582(c)(1)(A)(i) & (ii). Conrad bears the burden to establish that he is eligible for such

a sentence reduction.

        1. Extraordinary and Compelling Reasons

    The U.S. Sentencing Guidelines Manual outlines what constitutes extraordinary

and compelling reasons, including medical condition, age, and family circumstances.

U.S.S.G. § 1B1.13 cmt. n.1(A)–(C). The policy statement “also includes a catch-all

provision” providing for a reason “other than, or in combination with” the

aforementioned reasons. Id. cmt.n.1(D). See United States v. Gunn, 980 F.3d 1178,

1180 (7th Cir. 2020); United States v. Cardena, 461 F. Supp. 3d 798, 802 (N.D. Ill.

2020). The policy statement was last amended November 1, 2018, before the COVID-

19 pandemic. 3 As such, this Court considers § 1B1.13 in conjunction with

circumstances created or amplified by the pandemic. These circumstances may

include: whether the defendant’s health condition “places him at significant risk of

complications should he contract the virus;” if there is a “serious [COVID-19]

outbreak of infections” at the defendant’s prison; and if the “institution is unable to


3A “vast majority” of district courts find that U.S.S.G. § 1B1.13, which was last amended
before the Fair Sentencing Act’s passage, is “not binding but is, rather, helpful guidance.”
Cardena, 461 F. Supp. 3d at 802 (citation omitted).


                                                                                          3
    Case: 1:05-cr-00931 Document #: 424 Filed: 04/12/21 Page 4 of 11 PageID #:7623




successfully contain the outbreak.” United States v. Downing, 2020 U.S. Dist. LEXIS

93865, at *3–4 (C.D. Ill. May 29, 2020).

    The COVID-19 pandemic is serious and deadly. As of this writing, more than

550,000 people in the United States have died from the novel coronavirus. 4 However,

courts have found that the COVID-19 pandemic in and of itself is not an

extraordinary and compelling reason warranting compassionate release. See, e.g.,

United States v. Melgarejo, 830 F. App'x 776, 778 (7th Cir. 2020) (finding the district

court did not abuse its discretion when stating that “the mere presence of COVID-19

in a particular prison…cannot justify compassionate release”); United States v. Raia,

954 F.3d 594, 597 (3d Cir. 2020) (“the mere existence of COVID-19 in society and the

possibility that it may spread to a particular prison alone cannot independently

justify compassionate release”).

    While COVID-19 alone may not be extraordinary and compelling, a person’s

underlying health condition(s) and age, in light of the pandemic, may be. See United

States v. Cosman, 840 F. App'x 43 (7th Cir. 2021); United States v. Shannon, 2020

WL 3489491 (N.D. Ill. June 26, 2020) (combination of pre-diabetes, obesity, essential

hypertension, and sixty-one years of age presented an extraordinary and compelling

reason for release).

    Conrad is thirty-nine years old and has several underlying health conditions.

Conrad has had several surgeries from a self-inflicted gunshot wound and continues

to deal with chronic pain and neuropathy. He also states he suffers from hepatitis C,


4 See https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/us-cases-deaths.html (last
visited April 5, 2021).

                                                                                      4
    Case: 1:05-cr-00931 Document #: 424 Filed: 04/12/21 Page 5 of 11 PageID #:7624




anxiety, depression, and is bi-polar. The Centers for Disease Control and Prevention

(CDC) does not recognize any of these conditions as increasing one’s risk for severe

illness from COVID-19. 5 The CDC does recognize that a substance use disorder could

put someone more at risk to get severely ill from COVID-19. According to Conrad’s

medical records, he suffers from a substance use disorder. Dkt. 420 at 40; Dkt. 417 at

17. However, Conrad denies this and does not establish that he has a substance use

disorder. Conrad also states that he has hypertension, but his medical records do not

support this self-diagnosis. Although the medical records reflect high blood pressure,

the healthcare provider opines this is as a result of his substance use and withdrawals

and in fact Conrad’s “blood pressures over the past year show that [he] averages in

[the] normal range.” Dkt. 417 at 23. Even if Conrad suffers from high blood pressure,

the Seventh Circuit recently explained that “guidance from the Centers for Disease

Control and Prevention did not indicate that high blood pressure (in contrast to

‘pulmonary hypertension’) was a significant risk factor.” United States v. Millbrook,

840 F. App'x 25 (7th Cir. 2021). Based on current CDC guidance, and Conrad’s

underlying medical conditions, he does not present an extraordinary and compelling

reason for compassionate release.

    In addition, at age thirty-nine, Conrad is outside the age groups at higher risk for

severe illness. 6 This is not to say that no individual in their thirties may be at higher


5See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/index.html (last
visited April 6, 2021).

6  See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-adults.html
(last visited April 5, 2021).


                                                                                         5
     Case: 1:05-cr-00931 Document #: 424 Filed: 04/12/21 Page 6 of 11 PageID #:7625




risk. Cf. United States v. Collins, 2020 U.S. Dist. LEXIS 121398, at *12 (N.D. Ill., July

10, 2020) (defendant was thirty-eight, an age the Court determined did “not present

a high-risk factor,” but sarcoidosis and asthma did). Absent any assertion of health

conditions that puts Conrad at significantly greater risk of contracting COVID-19

based on current CDC guidance, Conrad’s underlying health conditions and age are

not extraordinary and compelling reasons for compassionate release. See United

States v. Carter, 830 F. App'x 783, 785 (7th Cir. 2020) (district court properly

acknowledged defendant’s “significant medical conditions but finding those offset by

his relative youth (44)”); United States v. Winkler, 2021 WL 914008 (S.D. Ind. Mar.

9, 2021) (the 37-year-old defendant had not shown extraordinary and compelling

reasons to justify his release despite his borderline obesity, history of ruptured

spleen, and chronic pain).

      Furthermore, FCI Fairton, where Conrad is serving his sentence, does not

currently have a COVID-19 outbreak. Although FCI Fairton was a COVID-19

“hotspot”, 7 the Court disagrees with Conrad that remains a “hotspot”. As of April 5,

2021, only one inmate—out of a population of 879—and 36 staff members are

positive. 8 The Court does not consider this level of positive cases to be an outbreak.

Cf. United States v. Chapman, 2020 U.S. Dist. LEXIS 96356, at *4 (N.D. Ill. June 2,

2020) (in April, 101 inmates tested positive, and near the end of May, 363 inmates



7
 See https://www.bop.gov/coronavirus/ (last visited April 5, 2021) (271 inmates and 17 staff
have recovered from COVID-19 at FCI Fairton).

8   Id.


                                                                                           6
     Case: 1:05-cr-00931 Document #: 424 Filed: 04/12/21 Page 7 of 11 PageID #:7626




tested positive, which factored into defendant’s compassionate release). Additionally,

this is only a two-person increase of infected individuals from last month. See United

States v. Muniz, 2021 WL 965987, at *5 (E.D. Tex. Mar. 12, 2021) (as of March 12,

2021, 1 inmate and 34 staff members had tested positive at FCI Fairton). Although

it is possible that there are more positive cases than have been reported, of the 879

inmates at FCI Fairton, 874 have been tested for COVID-19. 9

      Furthermore, 133 staff members and 55 inmates have been fully vaccinated. 10 The

BOP has successfully administered over 110,000 doses of the vaccine nationwide. 11

Conrad’s recent submission dated March 18, 2021 (Dkt. 423) states that he has not

yet received the vaccine however given the vaccinations thus far it is likely that

Conrad will be vaccinated in the near future. With the information at hand and the

rising ability to vaccinate, current conditions in FCI Fairton do not constitute a

serious outbreak.

      Conrad also contends that he should be released to care for his elderly mother who

is at risk of severe complications from COVID-19 due to her age and pre-existing

conditions. His mother, Mary Conrad, and aunt and uncle explain to the Court in

written letters their concern for Conrad and their willingness to provide him a

supportive environment if released. (Dkts. 421, 422). The Court appreciates Conrad’s

desire to care for his mother during these challenging times and his family’s caring


9See https://www.bop.gov/locations/institutions/fai/ (last visited April 5, 2021);
https://www.bop.gov/coronavirus/ (last visited April 5, 2021).
10
     See https://www.bop.gov/coronavirus/ (last visited April 5, 2021).

11   Id.

                                                                                      7
  Case: 1:05-cr-00931 Document #: 424 Filed: 04/12/21 Page 8 of 11 PageID #:7627




letters. However, his situation is not unique and does not present an extraordinary

and compelling reason that warrants a sentence reduction. See United States v.

Minney, 2020 U.S. Dist. LEXIS 237410, at *10 (S.D. Ind. Dec. 17, 2020); United States

v. Crandle, 2020 U.S. Dist. LEXIS 79804, at *8 (M.D. La. May 6, 2020) (collecting

cases); United States v. Goldberg, 2020 WL 1853298, at *4 (D.D.C. Apr. 13, 2020)

(“While certainly admirable, a desire to help care for one’s elderly parents does not

qualify as an extraordinary and compelling reason. . . . After all, many, if not all

inmates, have aging and sick parents.”) (internal quotations omitted). Additionally,

“family circumstances” warranting early release are typically limited to caring for a

minor child, a spouse, or registered partner. U.S.S.G. § 1B1.13 cmt. n.1(C).

   Conrad further argues that he should be released because the BOP is denying him

adequate medical care by refusing to provide him with prescription pain medication.

However, according to his medical records his medical providers found Conrad

“unreliable in taking his medications [because he] has used illicit drugs while taking

other medications for pain,” Dkt. 412 at 37, and the medical providers “will NOT

prescribe these medications due to patient’s significant history of substance abuse.”

Dkt. 420 at 28. Thus, his claim of inadequate medical care on the basis of the denial

of pain medication is without merit. The Court will not consider it as a basis for

compassionate release.

   Lastly, Conrad argues that he spends a substantial amount of time spent in

solitary confinement and that justifies his release. The BOP does confine inmates in

solitary confinement for a variety of reasons. Conditions of confinement may be the



                                                                                    8
  Case: 1:05-cr-00931 Document #: 424 Filed: 04/12/21 Page 9 of 11 PageID #:7628




subject of a civil rights action, but are not a factor in the Court’s consideration of the

present motion. In addition, as the institution’s use of isolated confinement is not

unique to Conrad, it is not an extraordinary or compelling reason for compassionate

release.

      2. 3553(a) Factors

   Since Conrad’s medical conditions and circumstances do not present an

extraordinary and compelling reason for compassionate release, an analysis under 18

U.S.C. § 3553(a) is not warranted. The court will discuss the factors briefly for the

sake of completeness. They include the defendant’s history and characteristics, the

seriousness of his offense, the risk of recidivism he poses, the time remaining on his

sentence, the quality of his release plan, and the impact of BOP’s efforts to maintain

the safety of inmates. 18 U.S.C. § 3852(c)(1)(a); U.S.S.G. § 1B1.13.

   Conrad has served well over half his sentence, obtained his GED, and participated

in several programs while incarcerated. Dkt. 412 at 6. Despite these positive

developments, Conrad’s time in custody has been filled with frequent violations and

the use of illicit substances. Dkt. 412 at 20; Dkt. 420 at 33. In addition, his

documented substance use disorder poses concerns of a high risk of recidivism. His

PATTERN score is assessed at HIGH. Dkt. 412 at 30. While Conrad has the emotional

support of his family, they cannot provide him with financial support. His mother is

elderly, subsists on social security, and has “no financial suport [sic] but her benefits

checks.” Id. at 6. Conrad maintains that if released, he will secure employment,

pursue further schooling, and obtain private medical insurance for treatment and



                                                                                        9
 Case: 1:05-cr-00931 Document #: 424 Filed: 04/12/21 Page 10 of 11 PageID #:7629




counseling. Dkt. 240 at 19, 27–29. However, Conrad does not provide any specific

information about how he will accomplish these goals.

   In addition, the Court considers the serious nature of Conrad’s offense. The

sentencing court imposed a sentence of 198 months based on the §3553(a) factors.

Conrad argues that he was improperly sentenced. However, the Seventh Circuit

affirmed this sentence. Conrad, 815 F.3d 324; see also Conrad, 673 F.3d 728

(affirming the conviction and sentence on appeal). As his sentence has been affirmed

and he still has more than four years of this sentence remaining, an early release is

not justified. Completing the sentence imposed best addresses the serious nature of

the pornography charge here, the need to deter Conrad from engaging in further

illegal conduct, promote respect for the law and to protect the community. See United

States v. Brunt, 2021 WL 1158154, at *1 (7th Cir. Mar. 26, 2021) (district court

adequately supported its decision by highlighting factors including “the need for

[defendant’s] continuing incarceration to provide just punishment and promote

respect for the law.”). Given the § 3553(a) factors, Conrad’s compassionate release

request is denied.

C. Conclusion

   Based on CDC guidance, Conrad’s health conditions do not present an

extraordinary and compelling reason for compassionate release. In addition, there is

no basis under the law for his compassionate release as a result of his mother’s health

or his isolated confinement. Even if the situation at FCI Fairton changes significantly

or Conrad’s health deteriorates significantly, the § 3553(a) factors would still be an



                                                                                    10
 Case: 1:05-cr-00931 Document #: 424 Filed: 04/12/21 Page 11 of 11 PageID #:7630




obstacle to Conrad’s compassionate release. Therefore, Conrad’s request for

compassionate release [412] is denied. The Court grants Conrad’s motion to seal

[418].


                                          E N T E R:


 Dated: April 12, 2021

                                          MARY M. ROWLAND
                                          United States District Judge




                                                                               11
